Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of Foreign patent application SG 10201908992W filed September 26, 2019 under 35 U.S.C. 119 is acknowledged, however, all of the conditions have not been met (e.g., there is no certified copy of the foreign application in the file wrapper).

Objections
Specification
The abstract of the disclosure is objected to for inclusion of the term “[FIG. 1]” at the end.  This is confusing; it is not clear if Applicant is attempting to include a reference to FIG. 1 in the abstract, or if this is erroneous text.  A brief narrative of the disclosure as a whole is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to at FIGS. 4 and 5, because the text of FIGS. 4 and 5 are of poor image quality (e.g., are too small and fuzzy to be clearly reproduced).  Please rotate FIG. 4 to a landscape orientation that would enable the text to be more legible and reproduceable.  Applicant is reminded that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84(l). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards requesting a user to use an enrolled device to complete a transaction, and verifying a user, both over secure channels.  These are a long standing commercial practices previously performed by humans (e.g., claims adjuster, lenders, mortgage brokers, etc.) manually and via mental steps.  For example, it has long been a practice to ask a consumer whether he wants to use a credit card (e.g., a device) on file to complete a transaction.  It has also been known to verify a user prior to a transaction via various means, including by validating a verification message.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, the initiator system, communication system enrolled and untrusted devices, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., initiator and communication systems, devices, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1- 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. 2011/0270751 to Csinger et al.  
With respect to Claim 1, Csinger teaches a method (FIGS. 3, 7, 8; [0030-31]), performed by an initiator system (Mobio), for securely initiating a checkout ([0093]) with an enrolled device of a user ([0030-31]), the method including the steps of: receiving, from an untrusted device, a checkout request ([0008];[0093-96]) including a user identifier ([0030-31]); determining whether the user identifier is associated with one ([0030-31]) of a plurality of enrolled devices in an enrolled device database ([0009];[0030-31]; responsive to a determination that the user identifier is associated with one of the plurality of enrolled devices [0009], retrieving user data associated with the user identifier ([0009], credentials); sending, to the untrusted device, a request for instructions to perform a checkout with the enrolled device of the user ([0008];[0093-96], request); receiving, from the untrusted device, instructions to perform the checkout with the enrolled device of the user; generating a request to perform the checkout with the enrolled device of the user ([0008];[0093-96]); and sending the request to a communication system, the request causing the communication system to initiate the checkout with the enrolled device of the user over a secure communications channel ([0008];[0093-96]; [0030-31];[0040]).
With respect to Claim 2, Csinger teaches forwarding the request to a transaction system responsive to: a determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database; or receipt of instructions not to perform the checkout with the enrolled device of the user.  See Claim 1, by teaching the affirmative, you are necessarily teaching the negative.  See background [0004] in Csinger)
With respect to Claim 3, Csinger teaches wherein the user identifier is a username and/or password associated with a secure remote commerce system login. ([0011])
With respect to Claim 4, Csinger teaches responsive to the determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database, enrolling the user. ([0020];[0120])
With respect to Claim 5, Csinger teaches a method, performed by a communication system, for securely initiating a checkout with an enrolled device over a secure communications channel (FIGS. 7,8;[0030-31]), the method including the steps of: receiving, from an initiator system, a request to perform a checkout with the enrolled device ([0030-31]); sending, to the enrolled device over a secure communications channel ([0012]), a request for user verification ([0096], identity request); receiving, from the enrolled device over the secure communications channel, a user verification message ([0009];[0096], credentials); validating the received user verification message ([0050];[0079]); requesting and receiving, from a transaction system, payment information associated with a user of the enrolled device ([0079], credentials); generating a transaction request based on the payment information associated with the user (Abstract; [0010]; claim 20 therein); sending, to the transaction system, the transaction request for completing a checkout (Abstract; [0010]; claim 20 therein); and wherein, responsive to a determination that the payment information includes more than one payment option, said generating includes sending, to the enrolled device over the secure communications channel, a request for selection of a preferred payment option ([0098], one or more credentials).
With respect to Claim 6, Csinger teaches wherein the secure communications channel is a rich communication service (RCS) channel. [0009];[0092]
With respect to Claim 7, Csinger teaches wherein the user verification message includes a received passcode and the step of validating includes validating that the received passcode matches a passcode associated with the enrolled device. [0095];[0103]
With respect to Claim 8, Csinger teaches wherein the step of requesting payment information further includes the steps of: sending, to a digital card facilitator system, a request for profile data associated with the enrolled device; receiving, from the digital card facilitator system, the profile data associated with the enrolled device ([0008];[0011], name/dob/etc. equals profile data; claim 12 therein); sending, to an issuer system, a request for wallet data associated with the profile data; and receiving, from the issuer system, wallet data including user’s payment information ([0092], a wallet is identity selector software; FIG. 6).
With respect to Claim 9, Csinger teaches wherein the step of sending the request for selection of a preferred payment option includes four digits of a payment card number. ([0107], sending a sing use code that could be debit card number or fixed credit card number would teach this)
With respect to Claim 10, Csinger teaches a system for securely initiating a checkout including: an initiator system in communication with an untrusted device; and a communication system in secure communication with an enrolled device of a user; wherein the system is configured to: receive, at the initiator system from the untrusted device, a checkout request including a user identifier; determine, at the initiator system, whether the user identifier is associated with one of a plurality of enrolled devices in an enrolled device database; responsive to a determination that the user identifier is associated with one of the plurality of enrolled devices, retrieve, at the initiator system, user data associated with the user identifier; send, from the initiator system to the untrusted device, a request for instructions to perform a checkout with the enrolled device of the user; responsive to receipt of instructions to perform the checkout with the enrolled device of the user, send, from the initiator system to the communication system, a request to perform the checkout with the enrolled device of the user; send, from the communication system to the enrolled device of the user over a secure communications channel, a request for user verification; receive, at the communication system from the enrolled device of the user, user verification; validate, at the communication system, the received user verification message; and send, from the communication system to a transaction system, a transaction request, wherein the initiator system is configured to forward the request to the transaction system responsive to: a determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database; or receipt of instructions not to perform the checkout with the enrolled device of the user. (see Claim 1, 2, and 5 above)
With respect to Claim 11, Csinger teaches a transaction system in communication the communication system wherein after the communication system sends the transaction request to the transaction system, the system is configured to: generate, at the transaction system, a generated plurality of numbers ([0107];FIG. 2); send, from the transaction system to the enrolled device, the generated plurality of numbers; responsive to receipt of a received plurality of numbers, at the initiator system, verify that the generated plurality of numbers matches that of the received plurality of numbers (passcode); and send, from the initiator system to the transaction system, a request to complete the checkout ([0030-31].
With respect to Claim 12, Csinger teaches wherein the transaction system includes one or more of the following: (a) a Secure Remote Commerce system; (b) a Digital Card Facilitator system; and (c) an issuer system. ([0004];Background)
With respect to Claim 13, Csinger teaches wherein the user identifier received by the initiator system is a username and/or password associated with a secure remote commerce system login. ([0011])
With respect to Claim 14, Csinger teaches wherein the initiator system is further configured to enroll the user responsive to the determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database. ([0020];[0120])
With respect to Claim 15, Csinger teaches wherein the secure communications channel is a rich communication service (RCS) channel. [0009];[0092]
With respect to Claim 16, Csinger teaches wherein the communication system is further configured to: receive the user verification message including a received passcode; and validate that the received passcode matches a passcode associated with the enrolled device of the user. [0095];[0103]
With respect to Claim 17, Csinger teaches wherein the communication system is configured to request and receive, from the transaction system, payment information associated with the user. (“credentials” throughout)
With respect to Claim 18, Csinger teaches wherein the communication system is further configured to: send, to a digital card facilitator system, a request for profile data associated with the enrolled device; receive, from the digital card facilitator system, the profile data associated with the enrolled device ([0008];[0011], name/dob/etc. equals profile data; claim 12 therein); sending, to an issuer system, a request for wallet data associated with the profile data; and receiving, from the issuer system, wallet data including user’s payment information ([0092], a wallet is identity selector software; FIG. 6).
With respect to Claim 19, Csinger teaches wherein the communication system is further configured to, responsive to a determination that the payment information of the user includes more than one payment option, send, to the enrolled device of the user over the secure communications channel, a request for selection of a preferred payment option. ([0098], one or more credentials).
With respect to Claim 20, Csinger teaches wherein the request for selection of a preferred payment option includes four digits of a payment card number. ([0107], sending a sing use code that could be debit card number or fixed credit card number would teach this)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696